In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No.
06-11-00195-CR
                                                ______________________________
 
 
 
                                                                        IN
RE:
                                                           BENNIE
L. BENNETT
 
 
                                                                                                  

 
                                                                                                                            

                                                     Original
Mandamus Proceeding
 
                                                                                                  

 
 
 
 
                                          Before
Morriss, C.J., Carter and Moseley, JJ.
                                              Memorandum
Opinion by Justice Carter
                                                                              
                                                                              




                                                      MEMORANDUM
OPINION
 
            Bennie L. Bennett has filed a pro se
petition for writ of mandamus asking this Court to order Mellinda Craig, the
District Clerk of Harrison County, to forward his writ of habeas corpus,
pursuant to Tex. Code Crim. Proc. Ann.
art. 11.07 (West Supp. 2010), to the trial court.
            This Court does not have mandamus
jurisdiction over district clerks except when necessary to enforce our
jurisdiction.  Tex. Gov’t Code Ann. § 22.221 (West 2004); In re Coronado, 980 S.W.2d 691, 692–93
(Tex. App.—San Antonio 1998, orig. proceeding) (per curiam) (for district clerk
to fall within jurisdictional reach of court of appeals, must establish that
mandamus is necessary to enforce court of appeals’ jurisdiction).  Bennett has not alleged facts sufficient for
the district clerk to fall within our jurisdictional reach.  
For the reasons stated, we deny Bennett’s
petition for writ of mandamus.
 
 
 
                                                                        Jack
Carter
                                                                        Justice
 
Date
Submitted:          September 26, 2011
Date
Decided:             September 27, 2011
 
Do Not Publish


0;                              Justice
          
Date Submitted:      October 20, 2003
Date Decided:         December 2, 2003